Citation Nr: 1420812	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  08-28 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for anemia, to include as secondary to herbicide exposure or service-connected coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel
INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for anemia.

In March 2010, the Veteran testified before the Board at a hearing held via videoconference.

In July 2010, the Board remanded the claim for additional development.


FINDING OF FACT

Anemia is not shown to be causally or etiologically related to any disease, injury, or incident in service, is not due to herbicide exposure in service, and is not etiologically related to or aggravated by the service-connected coronary artery disease.


CONCLUSION OF LAW

Anemia was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service, nor is it caused or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Board finds that VA has satisfied its duty to notify in letters to the Veteran in May 2007 and July 2010.  The claim was subsequently readjudicated in a March 2012 statement of the case.  Mayfield, 444 F.3d at 1333. 

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA treatment records, private treatment records, and Social Security Administration records have been obtained and considered.  The Veteran has not properly identified any additional, outstanding records that have not been requested or obtained.  The Board has also reviewed the Veteran's Virtual VA and VBMS claims files.

The duty to assist also provides that VA will afford a claimant a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  In this case, VA opinions were obtained in March 2008, June 2008, and February 2011.  The Board finds that the examination reports are adequate as the examiners had knowledge of the relevant facts in regards to the Veteran's military and post-service medical history, and the medical conclusions are supported with data and a rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that his current anemia, diagnosed as auto-immune hemolytic anemia, was caused or aggravated by exposure to herbicides while serving in Vietnam, or was caused or aggravated by his service-connected coronary artery disease.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Under 38 C.F.R. § 3.303(b), for those conditions considered to be chronic according to 38 C.F.R. § 3.309(a), including primary anemia, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet.App. 303 (2007); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, including primary anemia, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present on the landmass or the inland waters of Vietnam during the Vietnam era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

Certain diseases shall be service-connected if the Veteran was exposed to an herbicide agent during active service even though there is no record of such disease during service, provided that the requirements of 38 C.F.R. § 3.307(d) are satisfied.  38 C.F.R. § 3.309(e).

The Veteran's DD-214 form reflects that he served in Vietnam during the Vietnam War and will be afforded the herbicide presumption.

However, only those diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  Auto-immune hemolytic anemia is not a disease that have been associated with exposure to herbicide agents.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e).  Accordingly, because the Veteran cannot prevail on the theory of herbicide presumption, the Board will instead adjudicate the claim on a direct and secondary basis. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The records reflects that the Veteran was diagnosed with and underwent three coronary artery bypass surgeries in 2001.  He was also diagnosed with diabetes mellitus in 2001.  In 2007, he was diagnosed with autoimmune hemolytic anemia.  

In October 2007, the Veteran's treating physician stated that the Veteran's anemia, which began in March 2007, was as at least as likely as not related to herbicide exposure in service.  The physician explained that there was an association of Agent Orange exposure with a variety of autoimmune hematologic illnesses.

On March 2008 VA examination, after interviewing the Veteran and completing physical examination, the examiner concluded that based upon the information that was in the literature and "so forth," it would be speculation to resolve the issue as to whether the Veteran's very rare autoimmune hemolytic anemia was related to herbicide exposure.  Cases like the Veteran's from the Vietnam era would have to be reviewed to determine wither there was any tendency of increased incidence of this type of anemia, which was very rare.

On June 2008 VA examination, the examiner interviewed the Veteran, completed physical examination, and reviewed the claims file, determining that it was less likely than not that the Veteran's anemia was caused or aggravated by herbicide exposure.  The examiner reviewed the October 2007 private opinion and remarked that the statement was akin to concluding that because some cancers were associated with Agent Orange exposure, then all cancers were related to Agent Orange.  Instead, the Veteran's diseases and ailments, including his diabetes mellitus, sleep apnea, coronary artery disease, and metabolic syndrome, were due to his obesity.  

In March 2010, the Veteran' s private physician clarified that over the years, other causes of the Veteran's anemia had been ruled out, including as due to multiple myeloma, inherited hemoglobinopathy, B12 deficiency, paroxysmal nocturnal hemoglobinuria, coagulopathy, hepatitis C, liver disease, HIV, and iron deficiency.  The Veteran's anemia was in remission due to treatment with strong immunosuppressive agents, which strongly supported that the anemia was due to an underlying autoimmune condition.

In February 2011, a VA examiner reviewed the claims file and stated that the Veteran's anemia was not caused or aggravated his service-connected coronary artery disease because there was no peer reviewed data to link hemolytic anemia with coronary artery disease.

In this case, the Board finds that the preponderance of the evidence is against the Veteran's claim, and service connection for the Veteran's anemia must be denied on both a direct and secondary basis.

First, the Board finds that presumptive service connection is not warranted, as there is no evidence that the Veteran developed primary anemia within one year of separation from service.  Rather, his anemia was diagnosed in 2007, almost forty years following service separation.

With regard to service connection on a direct basis, the Board finds that the October 2007 and March 2010 private opinions are less probative than the March 2008 and June 2008 VA opinions.  In that regard, the Board notes that the Veteran's private physician concluded that the Veteran's autoimmune hemolytic anemia was due to exposure to Agent Orange because many autoimmune disorders had been shown to be related to Agent Orange exposure.  While the physician is competent to draw that conclusion based upon his medical expertise, the Board finds the conclusion to be less persuasive than the conclusions reached by the two VA examiners in this case.  For one, as noted on VA examination, the private opinion is overly broad in that it assumes that all autoimmune disorders are related to Agent Orange exposure, when such is not the case.  And secondly, as explained by both VA examiners, current medical literature did not support the private physician's conclusion.  Rather, current medical knowledge did not evidence a positive association between the Veteran's autoimmune hemolytic anemia and herbicide exposure.  Thus, the Board cannot conclude that the Veteran's autoimmune hemolytic anemia was caused or aggravated by herbicide exposure absent the necessary medical principals to support that positive nexus.  Accordingly, when weighing the competent evidence of record, the Board finds that the VA examination opinions are more probative and persuasive than the private opinion, and thus outweigh the private opinion, such that service connection for autoimmune hemolytic anemia is not warranted.  

Moreover, because there is no evidence that the Veteran suffered from anemia in service, and the evidence demonstrates that he was first diagnosed with anemia many decades following service, there is no evidence of a disease in service or continuity of symptoms since service.  There is also no probative medical nexus linking the Veteran's anemia directly to his service.  Therefore, service connection for anemia on a direct basis must also be denied.

Finally, the Board finds that the Veteran's anemia was not caused or aggravated by his service-connected coronary artery disease.  Significantly, there is no positive medical opinion in support of this claim.  Rather, the 2010 VA examiner explained that there was no medical data to support a finding of any relationship between coronary artery disease and anemia, either on the basis of causation or aggravation.  Thus, because there is no medical evidence to support the Veteran's contention, service connection for anemia as caused or aggravated by the Veteran's coronary artery disease must be denied.

The Veteran has contended on his own behalf that his anemia is related to his military service or to service-connected coronary artery disease.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Because, while the Veteran is competent to describe his feelings of weakness and other anemic symptoms, the Board accords his statements regarding the etiology of such disorder less probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his military service and service-connected coronary artery disease with his autoimmune hemolytic anemia.  By contrast, the multiple VA examiners took into consideration all the relevant facts in providing their opinions, as described in detail above.  

Therefore, based on the competent and probative evidence of record, the Board finds that service connection is not warranted for the Veteran's anemia because this condition has not been shown to have been causally or etiologically related to any disease, injury, or incident of service, or presumptively related to service, or to have been caused or aggravated by the service-connected coronary artery disease.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for anemia is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


